7

ev 10+ sO)
Trreechogs Von. deanna Seber

| ‘eat Sne.
A wen So Me, SHO on 29/20 od .

Seng | - Ye \ocorvesence Pass wie ner \er We. ogy Oa, \exe\ woe ae ne
brent aoe ‘ A SN on wn ne Yeays Cys heres Ten! ‘ yen wee
Sevem\ Yenes “Now we eve \ sth oc nap Yer veel The \ou) Nee * oe te nN
tose ase Be \ Sites Shah \ wel Wwe, Yo wart ve eo pean ahaa
re “ot ww clean woh when  veleased. eh Yo Popolation %/20/20 5
ce ares ot Ye. eases Conuiente.o

Kank ails
iN

FILED
IN CLERK'S OFFICE
U.S. DISTRICT COURT E.D.N.Y.

* APR27 00

LONG ISLAND OFFICE —

RECEIVED
Case 2:19-cv-00107-JS-SIL Document 18

GREENE CORRECTIONAL FACILITY

P.O. BOX 975

COXSACKIE, NEW YORK 12051-0975

NAME: y-Me\ arith DIN: ANS

S BLOCK

Filed 04/27/20 Page 2 of 2 PagelD #: 69

 

NEOPOST a
04/22/2020 0
msresmcs>000.50°
ZIP 12051
' 041M11465187
xe
u
i

  

qe VY
ON 2

Clech OF Web. Vishvick Cou

Enstern Yiakack OF Nee enh Ox os °
Tahar, Federal, CoorMMovse. ©

o
‘

\oo Yevesal Y\nza

; i endeeee aly WY NSPS eetdtaso physi g aah fooeed fed fiag gloat] sp
